t c summary opinion united_states tax_court charles marianne t anderson petitioners v commissioner of internal revenue respondent docket no 4656-02s filed date charles and marianne t anderson pro sese daniel n price for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions the issue remaining for decision is whether petitioners failed to report cancellation_of_indebtedness_income in the amount of dollar_figure for taxable_year marianne anderson has already conceded this issue background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioners resided in georgetown texas at the time the petition was filed this case involves unreported cancellation_of_indebtedness_income charles anderson petitioner provided a credit card for a friend ms feathers on his existing citibank account although the account was in his name petitioner and ms feathers agreed she would be responsible for the debts she incurred the citibank card agreement applicable to petitioner’s account states you may request additional cards on your account for yourself or others and you may permit another person to have access to the card or account number however if you in the notice_of_deficiency respondent determined that petitioners failed to report interest_income in the amount of dollar_figure and dividend income in the amount of dollar_figure for taxable_year petitioners have conceded these issues do you must pay us for all charges made by those persons including charges for which you may not have intended to be responsible as petitioner received billing statements detailing charges to the account he forwarded them to ms feathers for payment ultimately ms feathers incurred dollar_figure in charges on the credit card petitioner was subsequently contacted by a collection agency on behalf of citibank he was informed of the dollar_figure delinquent balance and was offered the opportunity to settle the debt in date petitioner settled the outstanding debt for dollar_figure or percent of the total value citibank reported dollar_figure as cancellation_of_indebtedness_income to respondent on form 1099-c cancellation of debt petitioners did not report this income on their joint income_tax return petitioner denied receiving a form 1099-c reporting the amount of debt discharged petitioner disputes having income from the discharge of dollar_figure of the debt and raising a variety of arguments contends that a discharge_of_indebtedness does not constitute gross_income discussion respondent's determinations in the notice_of_deficiency are presumed correct and generally petitioners must prove those determinations wrong in order to prevail rule a 290_us_111 the burden_of_proof may shift to the commissioner under sec_7491 in certain circumstances see prince v commissioner tcmemo_2003_247 the issue in this case is a question of law and does not depend on which party has the burden_of_proof a discharge_of_indebtedness gross_income includes all income from whatever source derived sec_61 discharge_of_indebtedness is specifically included as an item_of_gross_income sec_61 this means that a taxpayer who has incurred a financial obligation which obligation is later discharged or released has realized an accession to income sec_61 284_us_1 216_f3d_537 6th cir affg tcmemo_1998_196 the rationale of this principle is that the discharge of a debt below the face value of the debt accords the debtor an economic benefit equivalent to income friedman v commissioner f 3d pincite the treatment of discharge-of-indebtedness income parallels the code's treatment of loans 294_f3d_985 8th cir affg in part and revg in part tcmemo_2000_221 borrowed funds are not included in a taxpayer’s income nor are repayments of a loan deductible from income when however one’s obligation to repay the funds is settled for less than the amount of the loan one ordinarily realizes income_from_discharge_of_indebtedness sec_61 110_tc_279 citing 790_f2d_1409 9th cir affg in part and revg in part t c memo the difference between the face value of the debt and the amount_paid in satisfaction of the debt is includable in the taxpayer’s gross_income 23_f3d_1032 6th cir affg tcmemo_1992_673 accompanying the discharge_of_indebtedness income rule are certain exclusions from gross_income sec_108 petitioner has not raised any of the exclusions and thus the court does not consider them b form_1099 petitioner claims he did not receive a form 1099-c from citibank discharging the debt the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged 88_tc_435 the nonreceipt of a form_1099 does not convert a taxable item to a nontaxable item vaughan v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir conclusion the court has considered all arguments made by petitioner and to the extent they are not addressed herein concludes they are irrelevant or without merit the court holds petitioner had discharge_of_indebtedness income in the amount of dollar_figure reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
